Title: Resolution Authorizing a Commission to Examine Trade Regulations, 21 January 1786
From: Madison, James
To: 


Editorial Note
This resolution which paved the way for the Annapolis convention of 1786 was not written by JM even though circumstantial evidence and speculating historians have given him the credit. The summary of evidence on authorship of the resolution in Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., IX, 206–8, presents a logical case. Despite JM’s claim, made in 1804, that he introduced the resolution, Boyd’s argument concludes that John Tyler wrote it after an effort to transfer some of the state regulatory powers over commerce to Congress had stagnated in the House of Delegates (JM to Noah Webster, 12 Oct. 1804 [DLC]). JM himself attributed the resolution of 21 January, introduced and passed on the last day of the session, to Tyler, when the fact was not then twenty-four hours old (JM to Jefferson, 22 Jan. 1786). Indeed, JM was not convinced the plan to convene the several states for a commercial conference was a good one, and he suspected it was being patronized by half-hearted localists. He thought it would “probably miscarry” but considered it “better than nothing.” Still, the resolution had the effect of informing the country that lassitude had not overcome its political machinery. News of the convention call was printed in the Pa. Packet on 7 Feb. 1786 and spread by other newspapers. The reaction in most state legislatures proved more favorable than JM had supposed possible. Thus by the next summer, he became more optimistic when eight states had appointed deputies as a result of Governor Henry’s circular invitation. Clearly by this time JM realized that the stakes were higher than mere achievement of interstate harmony. “Gentlemen both within & without Congs. wish to make this Meeting subservient to a plenipotentiary Convention for amending the Confederation,” he wrote Jefferson (12 Aug. 1786 [DLC]).
 
In the House of Delegates. January 21st 1786
Resolved that Edmund Randolph, James Madison jr., Walter Jones, St George Tucker, Meriwether Smith ⟨David Ross, William Ronald & George Mason⟩ Esqrs be appointed Commissioners, who, or any three ⟨five⟩ of whom shall meet such Commissioners as may be appointed by the other States in the Union at a time and place to be agreed on, to take into Consideration the Trade of the United States to examine the relative situations and trade of the said States, to consider how far an uniform System in their Commercial regulations may be necessary to their common Interest and their permanent Harmony, and to report to the several States such an act relative to this great Object as, when unanimously ratified by them will enable the United States in Congress assembled effectually to provide for the same. That the said Commissioners shall immediately transmit to the several states Copies of the preceeding resolution with a circular Letter requesting their Concurrence therein, and proposing a time and place for the meeting aforesaid.
